Citation Nr: 1432955	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  09-47 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial compensable evaluation for a facial tic, right side, prior to August 16, 2011, and in excess of 30 percent thereafter.

2.  Entitlement to a disability rating in excess of 10 percent for residuals of fractured maxillary sinus wall with nerve damage to the right side of the face prior to August 16, 2011, and in excess of 20 percent thereafter.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from December 1988 to September 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction over the claims has since been transferred to the New York RO.  In October 2012, the Veteran's disability rating for facial tic, right side, was increased to 30 percent, effective August 16, 2011, and the disability rating for residuals of fractured maxillary sinus wall with nerve damage to the right side of the face was increased to 20 percent, effective August 16, 2011.  Despite the assignment of an increased disability evaluation for this disorder, however, the issue remains in appellate status because a higher schedular rating is available.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In July 2011, the Board remanded the claims to the Agency of Original Jurisdiction (AOJ) to afford the Veteran a new compensation and pension examination.  As there has been substantial compliance with the Board's remand directives, the Board finds there is sufficient evidence to adjudicate the claims decided below.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal was partly processed electronically using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  For the period prior to August 16, 2011, the Veteran's facial tic, right side, was manifested by subjective complaints of constant pain, suggestive of at least, but no greater than, incomplete, moderate paralysis of the fifth (trigeminal) cranial nerve.

2.  For the period beginning August 16, 2011, the Veteran's facial tic, right side, has been manifested by subjective findings of constant pain, and objective findings of disfigurement, with no greater than incomplete, severe paralysis of the fifth (trigeminal) cranial nerve.

3.  For the period prior to August 16, 2011, the Veteran's residuals of fractured maxillary sinus wall with nerve damage to the right side of the face were manifested by no greater than subjective findings of a lack of sensation to the right side of the face, with no greater than incomplete, moderate paralysis of the seventh (facial) cranial nerve.   

4.  For the period beginning August 16, 2011, the Veteran's residuals of fractured maxillary sinus wall with nerve damage to the right side of the face have been manifested by no greater than subjective findings of pain, and objective findings of constant facial spasms with smiling and frowning, with no greater than incomplete, severe paralysis of the seventh (facial) cranial nerve.


CONCLUSIONS OF LAW

1.  Affording the Veteran the benefit of the doubt, for the period prior to August 16, 2011, the criteria for a disability rating of 10 percent, and no greater, for facial tic, right side, were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.124a, Diagnostic Code 8205 (2013).

2.  For the period beginning August 16, 2011, the criteria for a disability rating in excess of 30 percent for facial tic, right side, were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.124a, Diagnostic Code 8205 (2013).

3.  For the period prior to August 16, 2011, the criteria for a disability rating in excess of 10 percent for residuals of fractured maxillary sinus wall with nerve damage to the right side of the face were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.124a, Diagnostic Code 8207 (2013).

4.  For the period beginning August 16, 2011, the criteria for a disability rating in excess of  20 percent for residuals of fractured maxillary sinus wall with nerve damage to the right side of the face were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.124a, Diagnostic Code 8207 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

VA satisfied the notification requirements of the VCAA by means of a letter dated July 2008.  VA's duty to assist has also been satisfied.  The claims file contains the Veteran's pertinent treatment records for treatment received during the course of the appeal, as well as VA examination reports dated August 2008, December 2008, August 2011 and an examination addendum dated September 2012.  Additionally, the claims file contains the Veteran's statements in support of his claims.  The Veteran has not referenced any outstanding records that he wanted VA to obtain or that he felt were relevant to his claims that have not already been associated with the claims folder.  

In whole, the August 2008, December 2008, August 2011 and September 2011  examination reports, taken as a whole, are adequate upon which to base decisions in this case. Monzingo v Shinseki, 26 Vet. App. 97 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion"). 


Applicable laws and regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate Diagnostic Codes ("DC") identify the various disabilities and the criteria for specific ratings.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

The veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2013).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2009).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2013).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).   

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2013).

In determining the adequacy of assigned disability ratings, consideration is also given to factors affecting functional loss.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors include a lack of normal endurance and functional loss due to pain and pain on use, specifically limitation of motion due to pain on use, including that experienced during flare ups.  38 C.F.R. § 4.40.  Consideration is also given to weakened movement, excess fatigability, and incoordination, as well as the effects of the disability on the Veteran's ordinary activity.  38 C.F.R. § 4.10, 4.45.

A.  Entitlement to an initial compensable evaluation for a facial tic, right side, prior to August 16, 2011, and in excess of 30 percent thereafter.

The Veteran's service-connected facial tic, right side, has been rated pursuant to the provisions of 38 C.F.R. § 4.124a, DC 8205, which provides the rating criteria for paralysis of the fifth (trigeminal) cranial nerve.  Where paralysis is complete, a maximum rating of 50 percent is warranted.  Where paralysis is incomplete, with severe symptoms, a 30 percent rating is warranted; for incomplete moderate symptoms, a 10 percent rating is warranted; and for mild symptoms, a noncompensable rating is warranted.

The term "incomplete paralysis" in peripheral nerve injuries such as this indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis, whether due to the varied level of the nerve lesion or partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note under "Diseases of the Peripheral Nerves."  38 C.F.R. § 4.124(a).  

The words "mild", "moderate" and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  
38 C.F.R. § 4.6 (2013).  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2013).

The Veteran contends that the symptoms from his facial tic, right side, are of greater severity than the current staged ratings contemplate.  

In August 2008, the Veteran reported that he experienced constant pain with tics on the right side of his face.  The clinician diagnosed him with a tic secondary to a medical condition, aggravated and caused by the facial nerve damage that was the result of the fracture and malunion of the lower jaw, with neuralgia of the fifth cranial nerve.  During the August 2011 VA examination, the examiner noted that the Veteran experienced numerous tics per hour, one about every three seconds, which caused poor social interactions, pain and disfigurement.  In the September 2012 examination addendum, the August 2011 examiner specifically noted that the Veteran's facial tic was characterized by incomplete, severe paralysis. 

Based on a review of the evidence of record, and affording the Veteran the benefit of the doubt, the Board concludes that, for the period prior to August 16, 2011 (i.e., from the effective date of service connection of May 15, 2008 to August 15, 2011), the Veteran's facial tic, right side, was manifested by subjective complaints of constant pain, suggestive of at least, but no greater than, incomplete, moderate paralysis of the fifth cranial nerve, which warrants a 10 percent rating under DC 8205.  While the August 2008 examiner failed to discuss the severity of the Veteran's paralysis, based on the Veteran's description of experiencing constant pain, it appears more likely than not that the condition was of at least moderate severity.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).   However, because there is no indication (either from the examiner or the Veteran himself) that the condition was manifested by severe symptomatology, a higher, 30 percent rating is not warranted for this portion of the period on appeal.  Moreover, because there has been no evidence to show that the Veteran experienced complete paralysis of the fifth cranial nerve during this time, a 50 percent rating is not warranted.

However, for the period beginning August 16, 2011, the Board concludes that a rating in excess of the current 30 percent evaluation for severe, incomplete paralysis is not warranted.  As noted above, in the September 2012 examination addendum, the examiner found that the Veteran's fifth cranial nerve damage was severe, but incomplete.  She did not find that there was complete paralysis of the nerve, which would be necessary in order to warrant a higher, 50 percent disability rating under DC 8205. 

In addition to the medical evidence, the Board has also considered the statements of the Veteran regarding the severity of his facial tic.  The Veteran is competent to report factual matters of which he or she has first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, while he is competent to report his symptoms, the Board finds there is no evidence that he has medical knowledge or training that would permit him either to determine the severity of a complex medical condition, such as fifth cranial nerve damage.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  As such, his statements in that regard are not deemed competent.

The Board has also considered whether other diagnostic codes are applicable to the Veteran's facial tic.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  However, because there is no evidence that the tic is associated with any nerve other than the trigeminal cranial nerve, a higher disability rating under another diagnostic code is not applicable.

Finally, the Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis during any portion of the appeals period.  Ordinarily, the VA Schedule for Rating Disabilities will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id.

Here, although the evidence shows that the Veteran has complained of constant pain from his facial tic, the diagnostic codes used to evaluate the disability consider the symptoms reported and shown on objective evaluation.  In other words, there are no symptoms that are unusual or different from those contemplated by the schedular criteria.  The Veteran does not demonstrate exceptional or unusual disability; he merely disagrees with the assigned evaluation.  Accordingly, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that referral for an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) is not warranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

B.  Entitlement to a disability rating in excess of 10 percent for residuals of fractured maxillary sinus wall with nerve damage to the right side of the face prior to August 16, 2011, and in excess of 20 percent thereafter.

The Veteran's service-connected residuals of fractured maxillary sinus wall with nerve damage, right side, has been rated pursuant to the provisions of 38 C.F.R. 
§ 4.124a, DC 8207, which provide the rating criteria for paralysis of the seventh (facial) cranial nerve.  Where paralysis is complete, a maximum rating of 30 percent is warranted.  Where paralysis is incomplete, with severe symptoms, a 20 percent rating is warranted; for incomplete moderate symptoms, a 10 percent rating is warranted; and for mild symptoms, a noncompensable rating is warranted.

During his August 2008 VA examination, the examiner failed to discuss the symptoms or severity of symptoms associated with this disability.  During the December 2008 examination, the examiner noted that the Veteran reported a lack of sensation on the right side of face in the area corresponding to the muscles of facial expression, which he noted was the seventh cranial nerve.  During the August 2011 examination, the examiner noted that the Veteran reported that he felt as though he had constant spasms of the face.  Again, however, she failed to discuss the severity of the symptoms, to include whether there was complete or incomplete paralysis.  In the September 2012 examination addendum, however, the examiner specifically noted that, during the August 2011 examination, the Veteran was experiencing facial spasms with smiling and frowning, which would indicate seventh cranial nerve involvement.  She opined that the nerve damage was of severe, incomplete paralysis.

For the period prior to August 16, 2011, a disability rating in excess of 10 percent for the Veteran's residuals of fractured maxillary sinus wall with nerve damage to the right side of the face is not warranted.  As noted above, a 10 percent rating is warranted for incomplete paralysis with moderate symptoms.  A higher, 20 percent rating is not warranted unless there are findings of severe symptoms.  During this portion of the period on appeal, however, the Veteran reported nothing more than a lack of sensation to the right side of the face.  As noted above, when the involvement in wholly sensory, the disability rating should be for the mild, or at most, the moderate degree.  Here, because there was no evidence of more than wholly sensory nerve involvement, a higher, 20 rating is not warranted for this portion of the appeals period.  Moreover, as there was no evidence presented to suggest complete paralysis of the seventh cranial nerve, a 30 percent disability rating was not warranted for this portion of the appeals period.

For the period beginning August 16, 2011, a disability rating in excess of  the current 20 percent rating under DC 8207 is not warranted.  After examining the Veteran and reviewing the evidence of record, the clinician concluded that, although his nerve damage was severe, there was not complete paralysis of the nerve, which would be required in order to warrant a higher, 30 percent rating.  As such, a higher disability rating is not warranted for this portion of the period on appeal.  

The Board has also considered whether other diagnostic codes are applicable to the Veteran's residuals of fractured maxillary sinus wall with nerve damage to the right side of the face.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  However, because there is no evidence that the condition is associated with any cranial nerve other than the facial nerve, a higher disability rating under another diagnostic code is not applicable.

Referral for extraschedular consideration is not warranted.  The Veteran's seventh cranial nerve disability is contemplated and reasonably described by the rating criteria.  As shown in the above discussion, the Veteran does not have symptoms associated with this disability that have been left uncompensated or unaccounted for by the assignment of a schedular rating under the General Rating Formula.  

A comparison of the Veteran's disorder with the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b). 
Consequently, the available schedular evaluations are adequate to rate this disability, and there is no need to consider whether there are "related factors," such as marked interference with employment or frequent periods of hospitalization.  See Thun,  22 Vet. App. at 118-19.  Therefore, referral for extraschedular consideration is not warranted. 
 

ORDER

For the period prior to August 16, 2011, a disability rating of 10 percent, and no greater, for facial tic, right side, is granted.

For the period beginning August 16, 2011, a disability rating in excess of 30 percent for facial tic, right side, is denied.

For the period prior to August 16, 2011, a disability rating in excess of 10 percent for residuals of fractured maxillary sinus wall with nerve damage to the right side of the face is denied.

For the period beginning August 16, 2011, a disability rating in excess of 20 percent for residuals of fractured maxillary sinus wall with nerve damage to the right side of the face is denied.



____________________________________________
Vito A Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


